                              Law Offices of
       Case 7:10-cv-01136-NSR Document 209 Filed 11/27/20 Page 1 of 2
                                                      The application is granted. Jeffrey Salt's
                          Daniel A. Hochheiser date        to surrender or purge himself of civil
                                                      contempt is extended to January 15,
                               Attorney At Law        2021.
                           2 Overhill Road, Suite 400 Jeffrey Salt must continue to comply
    11/27/2020            Scarsdale, New York 10583   with all other aspects of the Court's
                             dah@hochheiser.com       January 22, 2020 order and continue to
                                                      take all steps to avoid any conduct
                                                      determined by the Court to be
                                                      contemptuous. The Clerk of the Court is
                                                      kindly directed to terminate the motion at
                                (646) 863-4246        ECF No. 207.
November 25, 2020

Via ECF and email
Hon. Nelson S. Román
United States District Judge                 Dated: 11/27/2020
Southern District of New York                White Plains, NY
300 Quarropas Street
White Plains, NY 10601

Re:    Waterkeeper Alliance, Inc. v. Spirit of Utah Wilderness, Inc., 10 CV 1136 (NSR-LMS)
       REQUEST FOR EXTENSION OF TIME TO SURRENDER,
       OR PURGE CIVIL CONTEMPT

Your Honor:

       By ECF document 205, Your Honor extended Jeffrey Salt’s date to surrender to the U.S.
Marshalls for the Southern District of New York, located at 300 Quarropas Street, White Plains,
N.Y., until November 30, 2020.

        My client, Jeffrey Salt, requests an extension of the surrender/purge date currently
scheduled for November 30, 2020 to a date on or after January 2, 2021. Mr. Salt, a non-party
to the underlying case, is currently present in the State of Utah. Utah is among the states covered
by New York State’s November 3, 2020 travel advisory. https://coronavirus.health.ny.gov/covid-
19-travel-advisory. This recent advisory provides for a testing and quarantine regiment for all
travelers to New York from states not contiguous to New York with exceptions for some
travelers outside the State for a short time and for essential workers.
https://coronavirus.health.ny.gov/system/files/documents/2020/11/interm_guidance_travel_advis
ory.pdf

         Therefore, travelers from Utah to New York are required to quarantine for 14 days upon
arrival in New York or to quarantine until testing out of quarantine. This travel restriction seeks
to protect New Yorkers against new COVID-19 infections carried into New York from other
states, like Utah, which, unfortunately, may not have treated the pandemic with the same
precautions as New York State has for the past several months. By Order #2020-25 issued on
November 20, 2020 at 4pm by the State of Utah, Utah imposed temporary Statewide COVID-19
restrictions including a mask mandate and other precautions because: “COVID-19 has and
continues to spread and cause serious illness and death to Utah residents, threatening public
health and wellness throughout the State.” https://www.abc4.com/coronavirus/live-soon-

                                                                                                  1
          Case 7:10-cv-01136-NSR Document 209 Filed 11/27/20 Page 2 of 2




governor-herbert-and-local-leaders-to-give-a-pandemic-update/. Utah has seen a “sharp
increase” in COVID-19 cases according to Order #2020-25. Utah’s temporary Order will remain
in effect until December 8, 2020 unless modified and/or extended.

       Given the COVID-19 pandemic and the significant COVID-19 issues extant in the State
of Utah, which could pose a risk of infection to residents of New York, including the Federal
Marshalls, New York inmates, correction officers and others, including Salt, Salt requests an
extension of the surrender/purge date to a date on or after January 2, 2021.

         This application should be granted in the interest of justice. An adjournment to a date in
January 2021 makes sense because the ongoing COVID-19 pandemic is currently increasing in
severity throughout the United States, and, thus, makes travel from Utah to New York risky for
Salt, a 61-year-old man and those Salt could come into contact with if he were to travel to New
York from Utah and surrender in White Plains on November 30, 2020 1.



                                                   Respectfully submitted,



                                                   Daniel A. Hochheiser


Cc: all counsel via ECF




1
 On March 17, 2020, Salt was treated at the Emergency Department of St. Mark’s Hospital in Salt Lake City, UT
for cough, shortness of breath, and fever; he was diagnosed with influenza-like symptoms.

                                                                                                                2
